Morris E. Spector, J.
This is an article 78 proceeding to annul the order of the Bent Administrator. The rent of the petitioner’s apartment was reduced by the Administrator for failure to properly paint the apartment. Subsequent applications to increase the rent were denied on June 20, 1961 and February 27,1962. This proceeding was instituted to annul the order of February 27, 1962 despite the fact that petitioner prevailed. The order in part stated: ‘ ‘ Tenant may not unreasonably refuse the landlord access to subject apartment to restore painting service when it next becomes due (October, 1962). Failure on the part of the tenant to cooperate will result in the issuance of an order restoring the rental reduced by order issued January 31, 1961, effective September 30, 1960, in *121docket #R 37470, upon appropriate application by the landlord ”. The tenant’s protest to that portion of the order was denied. An examination of the record leads to the inescapable conclusion that it is the purpose of the tenant to exclude painting service and thereby retain the lower rent. This he is not entitled to do. The order of the Rent Administrator properly denied the landlord’s application and merely went on to spell out the rights of the parties when the time to restore pain ting-service came due. The denial of the protest was proper and the action of the Rent Administrator was neither unreasonable, capricious nor inconsistent with the Rent Law. As was stated in the order denying the protest “ The Local Rent Administrator’s comments were not extraneous to the issues but were mandated by the very position taken by the tenant at the conference ”. Accordingly, this application to annul the order of the Rent Administrator is denied.